Title: Pennsylvania Assembly: Resolutions on Expenses for Indian Affairs, 22 August 1751
From: Pennsylvania Assembly
To: 


[August 22, 1751]
Resolved, N. C.D. That it is the Opinion of this House, that the Proprietaries Interest will be so greatly advanc’d by keeping up a firm Peace and friendly Correspondence with the Indians, that they ought to bear a proportionable Part of the Charges expended upon all such Treaties as tend to those good Purposes.
Resolved, N.C.D. That altho’ Provincial Taxes have not been laid here for some Time past in a formal Manner, for the Support of the Proprietaries Lieutenant Governor, and defraying the Charges of Indian Treaties, yet our Excise is really a Tax upon the Province, yielding about Three Thousand Pounds per Annum, which is principally appropriated to those Purposes, besides the Sums arising upon Licences, &c. throughout the Province, amounting to very considerable Sums yearly.
Resolved, N.C.D. That the Assemblies of this Province have always paid the Accounts of our Indian Interpreters for their publick Services, to their full Satisfaction. And we hope that all such Charges as the Proprietaries may pay at this, or any future Time, for maintaining the Son of our Provincial Interpreter in the Indian Country (should it please God to bless their good Intentions) will be gratefully repaid by his future Services.
Resolved, N.C.D. That the Proprietaries by the royal Charter, are obliged to have an Agent to represent them at the Court of Great-Britain, and this Province have thought fit to appoint an Agent there also at a great Expence. Nevertheless, if any Expences properly chargeable upon this Province have been paid by the Proprietaries, we make no Doubt our future Assemblies will chearfully discharge all their just Debts, whenever such Accounts are exhibited.
Resolved, N. C.D. That the Proprietaries being Lords of the Soil, as well as Governors in Chief of this Province, are more nearly interested in the Prosperity of this Colony, than any other Governors in America, not so circumstanced, are or can be.
Resolved, N. C.D. That the Law of this Province passed in the twelfth Year of the late King William, entituled, An Act against buying Land of the Natives, is for the sole Benefit of the Proprietaries; therefore they ought to bear the whole Expences of all Treaties with the Indians for Lands only; and that Law we conceive cannot in Justice be alledged as any Reason for not bearing a Part of such other Treaties with the Indians, as tend to the Welfare and Peace of this Province.
Resolved, N.C.D. That the Proprietaries Interests are so constantly intermixt with those of the Province in all Treaties with our Indian Allies, that we apprehend the surest Way to prevent Dissatisfactions on all Sides, will be to request the Proprietaries in the most reasonable, and in the most respectful Manner, to agree upon a proportionable Part of all such Charges on Account of Indian Treaties, as may hereafter accrue, to be paid by the Proprietaries and Province, respectively, as in Justice they ought to do.
